


110 HR 3987 IH: California Wildfire Tax Relief Act of

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3987
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. Baca (for
			 himself, Mrs. Napolitano,
			 Ms. Harman,
			 Mr. Cuellar,
			 Mr. Fortuño,
			 Mr. Filner,
			 Mr. Al Green of Texas, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide emergency tax relief for persons affected by
		  California wildfires in October of 2007.
	
	
		1.Short titleThis Act may be cited as the
			 California Wildfire Tax Relief Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)On
			 October 21, 2007, and the days that followed, wildfires exploded in San
			 Bernardino, Riverside, San Diego, Los Angeles, Ventura, Santa Barbara, and
			 Orange Counties.
			(2)More than 753
			 square miles of land were consumed by the relentless flames that were further
			 ignited by Santa Ana winds.
			(3)2,205 structures
			 were destroyed.
			(4)14 lives were lost
			 and more than 600 people were injured.
			(5)The projected
			 damages of property exceed $1,000,000,000.
			(6)The President
			 declared portions of California a natural disaster area and the Governor of
			 California declared a state of emergency.
			IGeneral tax relief
			 provisions related to California wildfires of October 2007
			101.Extension of
			 replacement period for nonrecognition of gain related to California wildfires
			 of October 2007Clause (i) of
			 section 1033(a)(2)(B) of the Internal Revenue Code of 1986 shall be applied by
			 substituting 5 years for 2 years with respect to
			 property which—
				(1)is located in an
			 area determined by the President to warrant individual or individual and public
			 assistance from the Federal Government under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act by reason of the wildfires which burned in
			 California during October 2007, and
				(2)is compulsorily or
			 involuntarily converted as a result of such wildfire,
				but only if
			 substantially all of the use of the replacement property is located in any such
			 area.102.Suspension of
			 limitations on charitable contributions for relief efforts related to
			 California wildfires of October 2007
				(a)In
			 generalExcept as otherwise provided in subsection (b), qualified
			 disaster contributions shall not be taken into account for purposes of
			 subsections (b) and (d) of section 170 of the Internal Revenue Code of
			 1986.
				(b)Treatment of
			 excess contributionsFor purposes of section 170 of such
			 Code—
					(1)IndividualsIn
			 the case of an individual—
						(A)LimitationAny
			 qualified disaster contribution shall be allowed only to the extent that the
			 aggregate of such contributions does not exceed the excess of the taxpayer’s
			 contribution base (as defined in paragraph (1) of section 170(b) of such Code)
			 over the amount of all other charitable contributions allowed under such
			 paragraph.
						(B)CarryoverIf
			 the aggregate amount of qualified disaster contributions made in the
			 contribution year (within the meaning of section 170(d)(1) of such Code)
			 exceeds the limitation of subparagraph (A), such excess shall be added to the
			 excess described in the portion of subparagraph (A) of such section which
			 precedes clause (i) thereof for purposes of applying such section.
						(2)CorporationsIn
			 the case of a corporation—
						(A)LimitationAny
			 qualified disaster contribution shall be allowed only to the extent that the
			 aggregate of such contributions does not exceed the excess of the taxpayer’s
			 taxable income (as determined under paragraph (2) of section 170(b) of such
			 Code) over the amount of all other charitable contributions allowed under such
			 paragraph.
						(B)CarryoverRules
			 similar to the rules of paragraph (1)(B) shall apply for purposes of this
			 paragraph.
						(c)Exception to
			 overall limitation on itemized deductionsSo much of any
			 deduction allowed under section 170 of such Code as does not exceed the
			 qualified disaster contributions made during the taxable year shall not be
			 treated as an itemized deduction for purposes of section 68 of such
			 Code.
				(d)Qualified
			 disaster contributionsFor purposes of this section, the term
			 qualified disaster contribution means any charitable
			 contribution (as defined in section 170(c) of such Code)—
					(1)made during the period beginning on October
			 21, 2007, and ending on January 1, 2008, in cash to an organization described
			 in section 170(b)(1)(A) of such Code (other than an organization described in
			 section 509(a)(3) of such Code) for relief efforts related to the wildfires
			 which burned in California during October 2007, and
					(2)with respect to
			 which the taxpayer has elected the application of this section.
					In the case
			 of a partnership or S corporation, the election under paragraph (2) shall be
			 made separately by each partner or shareholder.103.Exclusion of
			 certain cancellations of indebtedness related to California wildfires of
			 October 2007
				(a)In
			 generalFor purposes of the Internal Revenue Code of 1986, gross
			 income shall not include any amount which (but for this section) would be
			 includible in gross income by reason of the discharge (in whole or in part) of
			 qualified nonbusiness debt of a qualified individual by an applicable entity
			 (as defined in section 6050P(c)).
				(b)Qualified
			 nonbusiness debtFor purposes of this section, the term
			 qualified nonbusiness debt means any indebtedness other than
			 indebtedness incurred in connection with a trade or business.
				(c)Qualified
			 individualFor purposes of
			 this section, the term qualified individual means any natural
			 person who was a resident (as of October 20, 2007) of, or who owned real
			 property (as of the date of such discharge) in, any area which is determined by
			 the President to warrant individual or individual and public assistance from
			 the Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of the wildfires which burned in California
			 during October 2007.
				(d)Exception for
			 real property outside disaster areaSubsection (a) shall not
			 apply to any discharge of indebtedness to the extent that real property
			 constituting security for such indebtedness is located outside of the area
			 described in subsection (c).
				(e)Denial of double
			 benefitThe amount excluded from gross income under subsection
			 (a) shall be applied to reduce the tax attributes of the taxpayer as provided
			 in section 108(b) of the Internal Revenue Code of 1986.
				(f)ApplicationThis
			 section shall not apply to discharges after December 31, 2008.
				104.Special rules
			 related to California wildfires of October 2007 for mortgage revenue
			 bonds
				(a)In
			 generalIn the case of financing provided with respect to a
			 qualified California Wildfires of October 2007 recovery residence, subsection
			 (d) of section 143 of the Internal Revenue Code of 1986 shall be applied as if
			 such residence were a targeted area residence.
				(b)Qualified
			 California wildfires of October 2007 recovery residenceFor purposes of this section, the term
			 qualified California Wildfires of October 2007 recovery
			 residence means any residence if such residence is located in an area
			 which is determined by the President to warrant individual or individual and
			 public assistance from the Federal Government under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act by reason of the wildfires which
			 burned in California during October 2007.
				(c)ApplicationSubsection
			 (a) shall not apply to financing provided after December 31, 2009.
				105.Suspension of
			 certain limitations on personal casualty losses related to California wildfires
			 of October 2007Paragraphs (1)
			 and (2)(A) of section 165(h) of the Internal Revenue Code of 1986 shall not
			 apply to losses described in section 165(c)(3) of such Code which are
			 attributable to the wildfires which burned in California during October 2007.
			 In the case of any other losses, section 165(h)(2)(A) of such Code shall be
			 applied without regard to the losses referred to in the preceding
			 sentence.
			106.Additional
			 exemption for housing displaced individuals of California wildfires of October
			 2007
				(a)In
			 generalIn the case of taxable years of a natural person
			 beginning in 2007 and 2008, for purposes of the Internal Revenue Code of 1986,
			 taxable income shall be reduced by $500 for each California Wildfires of
			 October 2007 displaced individual of the taxpayer for the taxable year.
				(b)Limitations
					(1)Dollar
			 limitationThe reduction under subsection (a) shall not exceed
			 $2,000, reduced by the amount of the reduction under this section for all
			 previous taxable years.
					(2)Individuals
			 taken into account only onceAn individual shall not be taken
			 into account under subsection (a) if such individual was taken into account
			 under such subsection by the taxpayer in any prior taxable year.
					(c)California
			 wildfires of October 2007 displaced individualFor purposes of
			 this subsection, the term displaced individual from California Wildfires
			 of October 2007 means, with respect to any taxpayer for any taxable
			 year, a natural person who—
					(1)was (as of October 20, 2007) a resident of
			 any area which is determined by the President to warrant individual or
			 individual and public assistance from the Federal Government under the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act by reason of the
			 wildfires which burned in California during October 2007,
					(2)is displaced from
			 the person’s residence located in the area described in paragraph (1),
			 and
					(3)is provided
			 housing free of charge by the taxpayer in the principal residence of the
			 taxpayer for a period of 60 consecutive days which ends in such taxable
			 year.
					Such term
			 shall not include the spouse or any dependent of the taxpayer.107.Special rule
			 related to California wildfires of October 2007 for determining earned
			 income
				(a)In
			 generalIn the case of a qualified individual, if the earned
			 income of the taxpayer for the taxable year of such taxpayer which includes
			 October 21, 2007, is less than the earned income which is attributable to the
			 taxpayer for the preceding taxable year, the credits allowed under sections
			 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the
			 taxpayer, be determined by substituting—
					(1)such earned income
			 for the preceding taxable year, for
					(2)such earned income
			 for the taxable year which includes October 21, 2007.
					(b)Qualified
			 individualFor purposes of
			 this section, the term qualified individual means any individual
			 who was (as of October 21, 2007) a resident of any area which is determined by
			 the President to warrant individual or individual and public assistance from
			 the Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of the wildfires which burned in California
			 during October 2007.
				(c)Earned
			 incomeFor purposes of this section, the term earned
			 income has the meaning given such term under section 32(c) of such
			 Code.
				(d)Special
			 rules
					(1)Application to
			 joint returnsFor purpose of subsection (a), in the case of a
			 joint return for a taxable year which includes October 21, 2007—
						(A)such subsection
			 shall apply if either spouse is a qualified individual,
						(B)the earned income
			 which is attributable to the taxpayer for the preceding taxable year shall be
			 the sum of the earned income which is attributable to each spouse for such
			 preceding taxable year, and
						(C)the substitution
			 described in such subsection shall apply only with respect to earned income
			 which is attributable to a spouse who is a qualified individual.
						(2)Uniform
			 application of electionAny election made under subsection (a)
			 shall apply with respect to both section 24(d) and section 32 of such
			 Code.
					(3)Errors treated as
			 mathematical errorFor purposes of section 6213 of such Code, an
			 incorrect use on a return of earned income pursuant to subsection (a) shall be
			 treated as a mathematical or clerical error.
					(4)No effect on
			 determination of gross incomeFor purposes of the Internal
			 Revenue Code of 1986, gross income shall be determined without regard to any
			 substitution under subsection (a).
					108.Secretarial
			 authority to make adjustments regarding taxpayer and dependency status related
			 to California wildfires of October 2007With respect to taxable years beginning in
			 2007 or 2008, the Secretary of the Treasury, or his delegate, may make such
			 adjustments in the application of the internal revenue laws as may be necessary
			 to ensure that taxpayers do not lose dependency exemptions or child credits or
			 experience a change of filing status by reason of temporary relocations after
			 the wildfires which burned in California during October 2007 or by reason of
			 the receipt of wildfire relief. Any adjustments made under the preceding
			 sentence shall ensure that an individual is not taken into account by more than
			 one taxpayer with respect to the same tax benefit.
			IIPenalty free use
			 of retirement funds related to California wildfires of October 2007
			201.Penalty free
			 withdrawals from retirement plans related to California wildfires of October
			 2007
				(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 (relating to 10-percent additional tax on early distributions from
			 qualified retirement plans) is amended by adding at the end the following new
			 subparagraph:
					
						(H)Distributions
				from retirement plans upon Federal declaration of natural disaster
							(i)In
				generalAny qualified disaster-relief distribution.
							(ii)Aggregate
				limitationThe aggregate amount of payments or distributions
				received by an individual which may be treated as qualified disaster-relief
				distributions for any taxable year shall not exceed the excess (if any)
				of—
								(I)$100,000,
				over
								(II)the aggregate
				amounts treated as qualified disaster-relief distributions with respect to such
				individual for all prior taxable years.
								(iii)Amount
				distributed may be repaid
								(I)In
				generalAny individual who receives a qualified disaster-relief
				distribution may, at any time during the 3-year period beginning on the day
				after the date on which such distribution was made, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan (as defined in section
				402(c)(8)(B)) of which such individual is a beneficiary and to which a rollover
				contribution of such distribution could be made under section 402(c),
				403(a)(4), 403(b)(8), or 408(d)(3), as the case may be.
								(II)Treatment of
				repayments for distributions from eligible retirement plans other than
				IRAsFor purposes of this title, if a contribution is made
				pursuant to subclause (I) with respect to a qualified disaster-relief
				distribution from an eligible retirement plan (as so defined) other than an
				individual retirement plan, then the taxpayer shall, to the extent of the
				amount of the contribution, be treated as having received the qualified
				disaster-relief distribution in an eligible rollover distribution (as defined
				in section 402(c)(4)) and as having transferred the amount to the eligible
				retirement plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
								(III)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to subclause (I) with respect to a
				qualified disaster-relief distribution from an individual retirement plan,
				then, to the extent of the amount of the contribution, the qualified
				disaster-relief distribution shall be treated as a distribution described in
				section 408(d)(3) and as having been transferred to the eligible retirement
				plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
								(IV)Application to
				governmental section 457 plansIn determining whether any
				distribution is a qualified disaster-relief distribution for purposes of this
				clause, an eligible deferred compensation plan (as defined in section 457(b))
				maintained by an employer described in section 457(e)(1)(A) shall be treated as
				a qualified retirement plan.
								(iv)Qualified
				disaster-relief distributionFor purposes of this subparagraph,
				the term qualified disaster-relief distribution means any
				distribution—
								(I)to an individual who has sustained a loss
				as a result of a major disaster declared under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act by reason of the
				wildfires which burned in California during October 2007 and who has a
				principal place of abode immediately before the declaration in a qualified
				disaster area, and
								(II)which is made
				during the 1-year period beginning on the date such declaration is made.
								(v)Qualified
				disaster areaFor purposes of
				this subparagraph, the term qualified disaster area means any
				area which is determined by the President to warrant individual or individual
				and public assistance from the Federal Government under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act by reason of the wildfires which
				burned in California during October
				2007.
							.
				(b)Exemption of
			 distributions from trustee to trustee transfer and withholding
			 rulesParagraph (4) of section 402(c) of such Code (relating to
			 eligible rollover distribution) is amended by striking and at
			 the end of subparagraph (B), by striking the period at the end of subparagraph
			 (C) and inserting , and, and by inserting at the end the
			 following new subparagraph:
					
						(D)any qualified
				disaster-relief distribution (within the meaning of section
				72(t)(2)(G)).
						.
				(c)Conforming
			 amendments
					(1)Section
			 401(k)(2)(B)(i) of such Code is amended by striking or at the
			 end of subclause (IV), by striking and at the end of subclause
			 (V) and inserting or, and by inserting after subclause (V) the
			 following new subclause:
						
							(VI)the date on which
				a period referred to in section 72(t)(2)(H)(iii)(II) begins (but only to the
				extent provided in section 72(t)(2)(H)),
				and
							.
					(2)Section
			 403(b)(7)(A)(ii) of such Code is amended by inserting sustains a loss as
			 a result of a major disaster declared under section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act by reason of California
			 Wildfires of October 2007 (but only to the extent provided in section
			 72(t)(2)(H)), before or.
					(3)Section 403(b)(11)
			 of such Code is amended by striking or at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , or, and by inserting after subparagraph (C) the
			 following new subparagraph:
						
							(D)for distributions
				to which section 72(t)(2)(H)
				applies.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions received after October 21, 2007.
				202.Income
			 averaging for disaster-relief distributions related to California wildfires of
			 October 2007
				(a)In
			 generalIn the case of any qualified disaster-relief distribution
			 (within the meaning of section 72(t)(2)(G) of the Internal Revenue Code of
			 1986) from a qualified retirement plan (as defined in section 4974(c) of such
			 Code) to a qualified individual, unless the taxpayer elects not to have this
			 section apply for any taxable year, any amount required to be included in gross
			 income for such taxable year shall be so included ratably over the 3-taxable
			 year period beginning with such taxable year.
				(b)Special
			 rules
					(1)Application to
			 governmental section 457 plansIn determining whether any
			 distribution is a qualified disaster-relief distribution (as so defined) for
			 purposes of this section, an eligible deferred compensation plan (as defined in
			 section 457(b) of such Code) maintained by an employer described in section
			 457(e)(1)(A) of such Code shall be treated as a qualified retirement plan (as
			 so defined).
					(2)Certain rules to
			 applyRules similar to the rules of subparagraph (E) of section
			 408A(d)(3) of such Code shall apply for purposes of this section.
					(c)Qualified
			 individualFor purposes of
			 this section, the term qualified individual means an individual
			 who has sustained a loss as a result of the major disaster declared under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170) by reason of the wildfires which burned in California
			 during October 2007 and who has a principal place of abode immediately before
			 the declaration in a California wildfires of October 2007 disaster area.
				(d)California
			 wildfires of October 2007 disaster areaFor purposes of this section, the term
			 California wildfires of October 2007 disaster area means any
			 area which is determined by the President to warrant individual or individual
			 and public assistance from the Federal Government under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act by reason of the wildfires which
			 burned in California during October 2007.
				203.Recontributions
			 of withdrawals for home purchases cancelled due to California wildfires of
			 October 2007
				(a)Recontributions
					(1)In
			 generalAny individual who received a qualified distribution may,
			 at any time during the 6-month period beginning on the day after the disaster
			 declaration date, make one or more contributions in an aggregate amount not to
			 exceed the amount of such qualified distribution to an eligible retirement plan
			 (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of
			 which such individual is a beneficiary and to which a rollover contribution of
			 such distribution could be made under section 402(c), 403(a)(4), 403(b)(8),
			 408(d)(3), or 457(e)(16) of such Code, as the case may be.
					(2)Treatment of
			 repayments
						(A)Treatment of
			 repayments for distributions from eligible retirement plans other than
			 IRAsFor purposes of the Internal Revenue Code of 1986, if a
			 contribution is made pursuant to paragraph (1) with respect to a qualified
			 distribution from an eligible retirement plan (as so defined) other than an
			 individual retirement plan (as defined in section 7701(a)(37) of such Code),
			 then the taxpayer shall, to the extent of the amount of the contribution, be
			 treated as having received the qualified distribution in an eligible rollover
			 distribution (as defined in section 402(c)(4) of such Code) and as having
			 transferred the amount to the eligible retirement plan in a direct trustee to
			 trustee transfer within 60 days of the distribution.
						(B)Treatment of
			 repayments for distributions from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph
			 (1) with respect to a qualified distribution from an individual retirement plan
			 (as so defined), then, to the extent of the amount of the contribution, the
			 qualified distribution shall be treated as a distribution described in section
			 408(d)(3) of such Code and as having been transferred to the eligible
			 retirement plan (as so defined) in a direct trustee to trustee transfer within
			 60 days of the distribution.
						(b)DefinitionsFor
			 purposes of this section—
					(1)Qualified
			 distributionThe term qualified distribution means
			 any distribution—
						(A)described in
			 section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii), 403(b)(11)(B),
			 457(d)(1)(A)(iii), or 72(t)(2)(F) of the Internal Revenue Code of 1986,
						(B)received after
			 February 28, 2007, and before October 21, 2007, and
						(C)which was to be
			 used to purchase or construct a principal residence in a California wildfires
			 of October 2007 disaster area, but which was not so purchased or
			 constructed.
						(2)Disaster
			 declaration dateThe term
			 disaster declaration date means the date on which the President
			 designated the area as a disaster area by reason of the wildfires which burned
			 in California during October 2007.
					(3) California
			 wildfires of October 2007 disaster areaThe term California wildfires of
			 October 2007 disaster area means any area which is determined by the
			 President to warrant individual or individual and public assistance from the
			 Federal Government under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act by reason of the wildfires which burned in California during
			 October 2007.
					204.Loans from
			 qualified plans in connection with California wildfires of October
			 2007
				(a)Increase in
			 limit on loans not treated as distributionsIn the case of any
			 loan from a qualified employer plan (as defined under section 72(p)(4) of the
			 Internal Revenue Code of 1986) to a qualified individual (as defined in section
			 202(c)) made after the date of enactment of this Act and before the date which
			 is 1 year after the disaster declaration date (as defined in section
			 203(b)(2))—
					(1)clause (i) of
			 section 72(p)(2)(A) of such Code shall be applied by substituting
			 $200,000 for $100,000, and
					(2)clause (ii) of
			 such section shall be applied by substituting the present value of the
			 nonforfeitable accrued benefit of the employee under the plan for
			 one-half of the present value of the nonforfeitable accrued benefit of
			 the employee under the plan.
					(b)Delay of
			 repaymentIn the case of a qualified individual (as defined in
			 section 202(c)) with an outstanding loan on or after October 20, 2007, from a
			 qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue
			 Code of 1986)—
					(1)if the due date
			 pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any
			 repayment with respect to such loan occurs during the period beginning after
			 October 21, 2007, and ending before November 30, 2008, such due date shall be
			 delayed for 1 year,
					(2)any subsequent
			 repayments with respect to any such loan shall be appropriately adjusted to
			 reflect the delay in the due date under paragraph (1) and any interest accruing
			 during such delay, and
					(3)in determining the
			 5-year period and the term of a loan under subparagraph (B) or (C) of section
			 72(p)(2) of such Code, such period shall be disregarded.
					205.Provisions
			 relating to plan amendments
				(a)In
			 generalIf this section applies to any plan or contract
			 amendment—
					(1)such plan or
			 contract shall be treated as being operated in accordance with the terms of the
			 plan during the period described in subsection (b)(2)(A), and
					(2)except as provided
			 by the Secretary of the Treasury, such plan shall not fail to meet the
			 requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and
			 section 204(g) of the Employee Retirement Income Security Act of 1974 by reason
			 of such amendment.
					(b)Amendments to
			 which section applies
					(1)In
			 generalThis section shall apply to any amendment to any plan or
			 annuity contract which is made—
						(A)pursuant to any
			 amendment made by this title, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under this title,
			 and
						(B)on or before the
			 last day of the first plan year beginning on or after January 1, 2009, or such
			 later date as the Secretary of the Treasury may prescribe.
						In the case
			 of a governmental plan (as defined in section 414(d) of the Internal Revenue
			 Code of 1986), subparagraph (B) shall be applied by substituting the date which
			 is 2 years after the date otherwise applied under subparagraph (B).(2)ConditionsThis
			 section shall not apply to any amendment unless—
						(A)during the
			 period—
							(i)beginning on the
			 date the legislative or regulatory amendment described in paragraph (1)(A)
			 takes effect (or in the case of a plan or contract amendment not required by
			 such legislative or regulatory amendment, the effective date specified by the
			 plan), and
							(ii)ending on the
			 date described in paragraph (1)(B) (or, if earlier, the date the plan or
			 contract amendment is adopted),
							the plan
			 or contract is operated as if such plan or contract amendment were in effect;
			 and(B)such plan or
			 contract amendment applies retroactively for such period.
						
